Per curiam.
This is an appeal from the dismissal of a petition seeking injunctive relief against interference with the appellant’s alleged right of peaceful possession of particular premises. In a previous suit between the present parties, the Superior Court of Gwinnett County had issued an order granting immediate and exclusive possession of this property to the appellee. That order was appealed and affirmed. Tuggle v. Estate of E. E. Robinson, 146 Ga. App. 754 (247 SE2d 573) (1978). After remittitur was entered in the trial court, the appellant paid $800 into the registry of court as two months rent on the property. The appellee did not withdraw any of this money from the registry of court. The petition for injunctive relief was filed to restrain the deputy sheriff from removing the appellant from the premises.
The appellant contends she was a tenant at will under Code Ann. § 61-105. We disagree and affirm.

Judgment affirmed.


All the Justices concur.

James W. Garner, for appellant.
Cheeley & Chandler, Joseph E. Cheeley, Richard B. Chandler, Jr., for appellee.